Case: 18-14730    Date Filed: 03/05/2020   Page: 1 of 17



                                                         [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14730
                            Non-Argument Calendar
                          ________________________

                           Agency No. A216-272-066

XIUYUN ZHENG,

                                                                        Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (March 5, 2020)

Before MARTIN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      Xiuyun Zheng, a native and citizen of China proceeding pro se, petitions for

review of the Board of Immigration Appeals’ (“BIA”) final order affirming the

Immigration Judge’s (“IJ”) denial of her application for asylum, withholding of
               Case: 18-14730    Date Filed: 03/05/2020   Page: 2 of 17



removal, and relief under the United Nations Convention Against Torture

(“CAT”). She challenges the BIA’s adverse credibility determination, its denial of

her claim of political persecution related to China’s one-child policy, and its denial

of her applications for withholding of removal and CAT relief. After careful

review, we grant her petition for review and remand to the BIA for further

proceedings.

                                          I.

      Zheng entered the United States without valid entry documents. The

Department of Homeland Security (“DHS”) issued a notice to appear, charging her

as removable as an immigrant without a valid entry document upon admission.

See Immigration and Nationality Act (“INA”) § 212(a)(7)(A)(i)(I), 8 U.S.C.

§ 1182(a)(7)(A)(i)(I). Zheng admitted the allegations in the notice to appear and

conceded removability.

A. Application for asylum, withholding of removal, and CAT protection

      Zheng applied for asylum, withholding of removal, and relief under CAT.

She claimed religious persecution for her attendance of a Christian church and

political persecution for her violation of China’s one-child policy. She alleged that

she “was arrested, detained and beaten by the Chinese government because [she]




                                          2
                 Case: 18-14730       Date Filed: 03/05/2020   Page: 3 of 17



attended Christian underground church” and that “[b]ecause [she] had [an] extra

baby, [she] was accused of violating the family planning policy.” AR at 176.1

      Zheng attached several documents to her application, including a personal

statement, letters from her husband and a neighbor, and notices from her local

village committee reporting her arrest for religious activity. Zheng’s personal

statement described the harm she suffered on the basis of her religion and political

opinion. She claimed that she converted to Christianity and began attending an

underground worship group in October 2017. Later that month, she was attending

a Bible study at a private home when seven police officers broke into the house

and arrested her and the other congregants. She was taken to an interrogation

room, where she was slapped, beaten, kicked, and mocked for her faith. She was

then detained for approximately 11 days, during which time she was deprived of

food. Eventually her husband, Shunfa Yi, paid her bail and she was released, but

only after she was forced to write a “guarantee letter” promising to “draw a clear

line between [herself] and the evil cult” or otherwise be “sen[t] directly into

prison.” Id. at 188. Upon her release, she was “required to report to [the] village

committee every week.” Id. She fled China shortly thereafter. After she left,

“village cadres and police officers came [a] few times to catch [her].” Id. She




      1
          “AR” refers to the administrative record.

                                                 3
               Case: 18-14730    Date Filed: 03/05/2020    Page: 4 of 17



feared that if she returned to China she would continue to be persecuted for her

religious faith.

       Regarding her persecution for violating China’s one-child policy, Zheng

stated that she was forced to insert an intrauterine device (“IUD”) after she gave

birth to her first child. The IUD was lost and some years later she became

pregnant again. After the family planning office discovered her pregnancy, Zheng

hid to avoid apprehension and a forced abortion. After Zheng gave birth, village

officials “came again and wanted to sterilize” her, but her doctor “diagnosed that

[her] body could not stand sterilization surgery,” so officials “forced [her] to insert

[an] IUD and attend regular pregnancy checkup[s].” Id. at 187. The family had to

pay a fine to register their second child onto the village’s “household registry.” Id.

       Zheng also submitted a signed statement from Yi, her husband, which

corroborated her claims of political persecution. In it, he stated that Zheng became

depressed after she had a second IUD forcibly inserted and was forced to pay a fine

for having a second child. Zheng was invited to a Christian church and, after she

began attending, her mental health improved. Yi stated that Zheng was later

arrested at a church member’s house during a gathering and “was covered with

wounds by the time when she was released.” Id. at 232. After her release, “the

police wanted her to report whenever they like.” Id. Zheng “was living in fear

after she came home” and “was afraid of doing anything because she worried that


                                           4
              Case: 18-14730     Date Filed: 03/05/2020   Page: 5 of 17



the police would arrest her again.” Id. In another signed statement, Zheng’s

neighbor, Meizi Lin, stated Zheng was arrested “due to her participation in [a]

Christian gathering” and that “[h]er husband bailed her out after 12 days,” at which

point Zheng had “wounds and injuries all over her body.” Id. at 238. Further, Lin

stated, Zheng “was not allowed to go far from the town and participate in [any]

gathering again.” Id.

      Zheng also attached two village committee notices to her application. The

first, issued before Zheng fled China, reported that she had “participated in [an]

illegal underground Christian church event” and had been fined. Id. at 224. The

second, issued after Zheng fled China, said that she had “participated in illegal evil

cult’s activity” and was “arrested by public security bureau,” but had “showed no

regret with no correction after her release.” Id. at 228. It “demand[ed] her family

members to persuade her” to “confess[]” to participating in an “illegal evil cult’s

activity” or otherwise she would be “severely punished and sentenced.” Id.

      Testifying before the IJ, Zheng reiterated much of her personal statement.

She also elaborated on how she fled from China. Five days after being released

from prison, she traveled five hours by train to Guangzhou to obtain a Mexican

visa. After obtaining her visa in Guangzhou, she did not return home; instead she

stayed in a nearby village with other family members until departing for Mexico.

Although she was supposed to report to the village committee, she told her


                                          5
                Case: 18-14730   Date Filed: 03/05/2020    Page: 6 of 17



husband to make up an excuse for her failure to do so. When authorities came

looking for her, he told them that she had left the village to visit a doctor and been

hospitalized.

B. The IJ’s decision

      The IJ denied Zheng’s application in an oral decision, finding that her

account of persecution was not credible and that her claims for relief failed on the

merits. As to credibility, the IJ found that Zheng’s testimony regarding her

religious persecution was inconsistent with her corroborating evidence.

Emphasizing that her “testimony is inconsistent with the record” and that she had

not “otherwise demonstrated by her demeanor that she is credible,” the IJ made an

adverse credibility determination and denied her application. AR at 78.

      The IJ alternatively held that Zheng’s claims failed on the merits. It held

that the beatings and 11-day detention did not rise to the level of past persecution

on account of religion and that forced insertion of an IUD and a fine for violation

of China’s one-child policy did not amount to past persecution on account of

political opinion. The IJ found that Zheng could not demonstrate a well-founded

fear of future persecution on account of her political opinion, because, as Zheng

acknowledged, China no longer applies the one-child policy. The IJ denied

Zheng’s claims for withholding of removal and CAT relief based on its conclusion

that Zheng failed to demonstrate eligibility for asylum.


                                           6
              Case: 18-14730     Date Filed: 03/05/2020   Page: 7 of 17



C. Appeal to the BIA

      Zheng appealed the IJ’s decision to the BIA, which affirmed and dismissed

the appeal. The BIA upheld the IJ’s adverse credibility determination as to

Zheng’s religious persecution claim. In doing so, it relied on three purported

discrepancies between Zheng’s testimony and other witness accounts: differing

accounts of how frequently and to whom Zheng was required to report upon her

release from detention; Zheng’s uncorroborated testimony that authorities visited

her husband to inquire as to her whereabouts; and conflicting accounts of whether

Zheng left her house to obtain a Mexican visa upon her release from detention.

The BIA did not rely on the one-day difference in Zheng’s and her neighbor’s

account of how long Zheng was detained after her arrest. The BIA declined to

address the IJ’s “alternative determination that [Zheng] did not meet her burden of

proof for her religion claim.”

      The BIA also affirmed the IJ’s holding that Zheng failed to meet her burden

of proof of showing political persecution based on her violation of China’s one-

child policy. Specifically, the BIA agreed with the IJ that the harm Zheng

alleged—“that she was nearly sterilized, was forced to have an IUD inserted and

charged a fine”—did not amount to past persecution. AR at 4. As to Zheng’s fear

of future persecution, the BIA acknowledged Zheng’s concession that China no

longer enforces a one-child policy.


                                          7
              Case: 18-14730     Date Filed: 03/05/2020   Page: 8 of 17



       Zheng timely petitioned this Court for review.

                                         II.

      We review only the BIA’s decision, except to the extent that it expressly

adopted the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). Here, the BIA adopted only two portions of the IJ’s decision: its adverse

credibility determination and its finding that Zheng failed to prove entitlement to

relief based on China’s one-child policy. As to these two points, we review both

decisions. On all other questions, we refer only to the BIA’s decision.

      We review de novo the BIA’s legal conclusions. Gonzalez v. U.S. Att’y

Gen., 820 F.3d 399, 403 (11th Cir. 2016). We review factual findings, including

credibility determinations, under the substantial-evidence test. Under that test, we

will affirm findings that are “supported by reasonable, substantial, and probative

evidence on the record considered as a whole,” viewing “the record evidence in the

light most favorable to the agency’s decision and draw[ing] all reasonable

inferences in favor of that decision.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1286 (11th Cir. 2005) (quotation marks omitted). We reverse only if the record

“compels” reversal of the administrative agency’s findings of fact. Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir. 2009). We liberally construe pro

se filings. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                         III.


                                          8
              Case: 18-14730     Date Filed: 03/05/2020    Page: 9 of 17



      Under the REAL ID Act of 2005, IJs must consider “the totality of the

circumstances, and all relevant factors” in determining the credibility of an

applicant for asylum. 8 U.S.C. § 1158(b)(1)(B)(iii). This includes the applicant’s

demeanor when testifying, the consistency between her written and oral

statements, the consistency of her statements with other record evidence, and any

“inaccuracies or falsehoods in such statements. ” Id. Although the Act does not

require that inconsistencies “go[] to the heart of the applicant’s claim” to weigh in

favor of an adverse credibility determination, it requires the IJ to look to the

“totality of the circumstances, and all relevant factors.” Id. And it does not require

courts to abandon reason and proportion in making and reviewing credibility

findings. See Kueviakoe v. U.S. Att’y Gen., 567 F.3d 1301, 1305 (11th Cir. 2009)

(rejecting an IJ’s credibility finding when it was based on an inconsistency which

was not “plausible and material”); Forgue, 401 F.3d at 1287 (requiring “cogent

reasons” for an adverse credibility finding).

      After careful review, we conclude that the IJ’s credibility finding was not

based on substantial evidence. In affirming the IJ’s credibility finding, the BIA

relied on three purported inconsistencies between Zheng’s testimony and other

record evidence. But these inconsistencies were either trivial, based on a

misunderstanding of the evidence, or not inconsistencies at all. And the IJ

repeatedly relied on faulty reasoning and misunderstandings of both the evidence


                                           9
              Case: 18-14730      Date Filed: 03/05/2020   Page: 10 of 17



and the legal standards governing credibility determinations. We consider the

bases for the IJ’s credibility finding in turn.

A. Zheng’s reporting requirements

      In finding Zheng not credible, the IJ relied on what it perceived to be

inconsistent descriptions of Zheng’s reporting requirements after her release from

detention. In both her declaration and testimony before the IJ, Zheng stated that

she was required to report weekly to the village committee. Yi wrote in his one-

page declaration that after Zheng’s release “the police wanted her to report

whenever they like.” AR at 232. And Lin stated that “[g]overnment officials . . .

asked her to report” without elaborating on the nature of these reporting

requirements. Id. at 238. This evidence does not support an adverse credibility

finding.

      First, we note that the descriptions of Zheng’s release conditions were not

inconsistent. As Zheng clarified in her testimony before the IJ, she was required

both to report weekly to the village committee and to appear whenever summoned

by police. Specifically, Zheng testified that, in addition to imposing a weekly

village committee reporting requirement, police also told her that “whenever they

call [her], summon [her], [she] ha[s] to appear.” Id. at 146-47. These are readily

understandable and facially plausible conditions. They are also consistent with the

declarations of her husband and neighbor. That Zheng’s husband described only


                                            10
               Case: 18-14730       Date Filed: 03/05/2020      Page: 11 of 17



one component of Zheng’s reporting requirements in a one-page declaration, which

did not purport to be exhaustive, also does not weigh against her credibility.

       Indeed, the IJ did not identify any inconsistencies in these statements,

finding only that Zheng’s testimony was not corroborated by other evidence.2 But

unlike inconsistency, the absence of corroborating evidence alone is not a proper

basis for an adverse credibility finding. Since the passage of the REAL ID Act,

this Court has repeatedly recognized that DHS regulations permit noncitizens to

establish eligibility for asylum based on their credible testimony alone. See 8

C.F.R. § 208.13 (stating that, for the purpose of establishing eligibility for asylum,

“[t]he testimony of the applicant, if credible, may be sufficient to sustain the

burden of proof without corroboration”); Niftaliev v. U.S. Att’y Gen., 504 F.3d
1211, 1217 (11th Cir. 2007) (approving of the proposition that, in the absence of

corroborating evidence, an applicant’s testimony alone may be sufficient to

establish eligibility for asylum so long as it is “believable, consistent, and

sufficiently detailed” (internal quotation marks omitted)); Mohammed v. U.S. Att’y

Gen., 547 F.3d 1340, 1345 (11th Cir. 2008) (“An applicant may be able to meet his

       2
         The IJ and BIA both considered the fact that the village committee notices do not
mention Zheng’s reporting requirements. But neither the IJ nor the BIA explained why these
notices would be expected to contain information about the conditions of Zheng’s release.
Nothing in the form or content of these one-paragraph notices suggests that they would normally
contain such information. And nothing else in the record supports such a conclusion. To the
extent that the IJ and BIA held otherwise, it was based “solely on speculation and conjecture”
and does not merit consideration. See Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1278 (11th Cir.
2009).

                                              11
             Case: 18-14730     Date Filed: 03/05/2020    Page: 12 of 17



statutory burden by providing uncorroborated but credible testimony . . . .”). That

an applicant can establish eligibility for asylum based solely on credible, but

uncorroborated, testimony cannot be squared with the IJ’s decision that Zheng was

not credible for failing to corroborate her testimony.

      When this Court has affirmed adverse credibility findings based on lack of

corroboration, it has been based on the omission of facts in asylum applicants’ own

prior statements, and only when those omissions were material to their

applications. See Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1332 (11th Cir. 2011)

(“Although [respondent] might reasonably decline to list every detention, his

failure to mention any of them supports the IJ’s adverse credibility finding.”);

Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1049–50 (11th Cir. 2009) (affirming

adverse credibility determination where applicant made “material omissions”

central to his persecution claim in his airport interview and credible-fear

interview); Forgue, 401 F.3d at 1287–88 (holding that substantial evidence

supported adverse credibility finding where asylum applicant had failed to mention

prior political activities and severe physical assaults prior to testimony). And we

have required “reasonable explanations” for adverse credibility findings based on

omissions in prior statements. Shkambi, 584 F.3d at 1048. Unlike omissions in

supporting evidence, there are good reasons to consider material omissions from an

applicant’s own statements in evaluating her credibility. The failure to mention


                                          12
              Case: 18-14730     Date Filed: 03/05/2020    Page: 13 of 17



significant events relevant to an asylum claim at early stages of the process

suggests that the applicant may have later invented or embellished elements of her

claim, especially when she is unable to provide a satisfactory explanation for the

omission. But friends and family members preparing corroborating declarations

often will have no reason to think that their statements need mention every detail,

particularly when that detail is not central to the applicant’s claim.

      Even if we were to consider omissions in Yi and Lin’s statements, our

precedent still would not support the IJ’s credibility determination. First, the

omissions here were not material to Zheng’s claim, as they related only to a

peripheral question, her conditions of release. Second, Zheng provided a plausible

explanation for the omission: that she was in fact subject to both conditions of

release. And third, the IJ provided no reasoned explanation of why this omission

undermined Zheng’s credibility or why her explanation of the omission was

unsatisfactory.

      This factor thus was not a proper basis for the IJ’s adverse credibility

determination.

B. Zheng’s flight from China

      Next, the IJ pointed to purported inconsistences between Zheng’s account of

her escape from China and Yi’s and Lin’s declarations describing Zheng’s

treatment after her release from prison. Zheng testified that after she was released


                                          13
             Case: 18-14730     Date Filed: 03/05/2020    Page: 14 of 17



from detention members of her church encouraged her to flee to the United States

and suggested she go to Guangzhou to obtain a travel visa. She traveled to

Guangzhou and obtained a visa from the Mexican embassy. To help evade her

reporting requirements, Yi told the village committee that she had been

hospitalized. After leaving for Guangzhou, Zheng never returned home, staying in

hiding with her mother in a different village until her departure for Mexico.

      The IJ thought this inconsistent with Yi’s declaration, which said that after

Zheng was released from detention “[s]he could not leave far away from home,”

“could not participate in gathering,” and “was living in fear . . . of doing anything

because she was worried that the police would arrest her again.” AR at 88, 232.

But of course the fact that Zheng was afraid of leaving her home does not mean

that she did not do so—people frequently do things they fear, especially when

circumstances require them to act to escape persecution. That people take action

and leave their homes despite fear of coercive government action is, in fact, a

fundamental assumption of our asylum law, which requires a demonstration of

credible fear of persecution by or with the sanction of the government. See 8

C.F.R. § 208.13(b).

      The IJ also seems to have misinterpreted the evidence and believed that

Zheng returned to her home between travelling to Guangzhou to obtain a visa and

departing for Mexico. But that is not what she said she did. Misapprehension of


                                          14
             Case: 18-14730     Date Filed: 03/05/2020    Page: 15 of 17



the record is not a proper basis for an adverse credibility determination. See

Kueviakoe, 567 F.3d at 1306 (granting petition for review where finding of

inconsistency was based on misreading of the record). Perhaps the IJ thought that

the conditions of Zheng’s release made it impossible for her to leave home, making

her tale of escape implausible. But the record supports that Zheng was required to

report to the village committee weekly and also when requested by law

enforcement, not that she was subject to continuous surveillance or other restraint

that would prevent her flight. And Zheng gave a plausible explanation for how she

evaded apprehension: she hid out and her husband lied to officials to cover her

tracks.

      This factor also was not the proper basis of an adverse credibility

determination.

C. Yi’s interactions with local officials

      Finally, the IJ took issue with the fact that Yi’s declaration did not mention

that village committee meeting members inquired into Zheng’s whereabouts or that

he lied to them to conceal her flight. As we have already discussed, such an

omission does not support an adverse credibility finding. Indeed, it requires no

great leap to imagine why a Chinese citizen might be reluctant to draft and submit

a signed document stating that he lied to government authorities to assist his wife’s

escape. This factor also was not the proper basis for the IJ’s credibility finding.


                                          15
                Case: 18-14730        Date Filed: 03/05/2020       Page: 16 of 17



       Because the IJ’s credibility finding had no proper evidentiary basis, the

record compels us to conclude that it was not supported by substantial evidence.3

                                                IV.

       Even if the IJ’s credibility determination was supported by substantial

evidence—and it was not—the IJ also erred by failing to consider corroborating

record evidence. After making an adverse credibility determination, the IJ is still

required to “consider all evidence introduced by the applicant.” Forgue, 401 F.3d

at 1287; see also Carrizo, 652 F.3d at 1332. Here, Zheng submitted one

government document confirming that she was arrested and fined for her religion

and another stating she would face severe punishment if she does not recant her

religious beliefs. These both corroborate Zheng’s claim of past persecution and

support a credible fear of future persecution if she were returned to China. Yet the

IJ did not consider these documents. Nor did the IJ give any reasons for

disregarding the declarations of Zheng’s husband and neighbor, which corroborate

the core claims of Zheng’s asylum application. Rather, the IJ “reli[ed] solely on an



       3
         The IJ also noted that, whereas Zheng testified that she was detained for 11 days, her
neighbor’s declaration stated that Zheng was detained for 12 days. It is unclear whether the IJ
relied on this discrepancy in making his credibility finding, as he described it as “just an initial
inconsistency and the Court points it out for the purpose of making the record clear in this case.”
AR at 87. Even if the IJ relied on it, the BIA did not adopt this portion of the opinion, instead
relying on other purported discrepancies, so we are not required to review it. See Kazemzadeh,
577 F.3d at 1350.


                                                 16
               Case: 18-14730   Date Filed: 03/05/2020   Page: 17 of 17



adverse credibility determination” in denying Zheng’s claim. Forgue, 401 F.3d at

287. This is not permitted under this Court’s precedent and independently

warrants remand.

                                         V.

      As to her political asylum claim based on China’s one-child policy, Zheng

acknowledges that the harm she suffered on account of this policy “might not have

amounted to persecution.” Appellant Br. at 29. She also acknowledges that

China’s “policy has changed” and her prior violation of that policy demonstrates

her fear “[t]o a much lesser degree” than her religion. Id. at 46. Considering

Zheng’s concession that China no longer enforces a one-child policy, substantial

evidence supports the BIA’s conclusion that she cannot show a well-founded fear

of future persecution based on her violation of this policy. She also cannot satisfy

the more stringent requirements for withholding of removal or CAT protection on

this ground.

                                         VI.

      For the above reasons, we reverse the agency’s adverse credibility finding

and remand for further proceedings. We affirm the denial of Zheng’s petition for

asylum, withholding, and CAT relief on the basis of political persecution for her

violation of China’s one-child policy.

      PETITION GRANTED.


                                         17